Exhibit24 POWER OF ATTORNEY The director of Ballantyne Strong,Inc. (the “Company”), whose signature appears below, hereby appoints Gary L. Cavey and Mary A. Carstens, or either of them, as his or her attorney to sign, in his name and behalf and in any and all capacities stated below, the Company’s Annual Report on Form10-K pursuant to Section13 of the Securities Exchange Act of 1934, and likewise to sign any and all amendments and other documents relating thereto as shall be necessary, such person hereby granting to each such attorney power to act with or without the other and full power of substitution and revocation, and hereby ratifying all that any such attorney or his substitute may do by virtue hereof. This Power of Attorney has been signed by the following persons in the capacity indicated. /s/ William F. Welsh,II William F. Welsh,II, Chairman Date: March12, 2014 /s/ James C. Shay Alvin Abramson, Director Date: March12, 2014 /s/ Donde Plowman Donde Plowman, Director Date: March12, 2014 /s/ Marc E. LeBaron Marc E. LeBaron, Director Date: March12, 2014 /s/ Mark D. Hasebroock Mark D. Hasebroock, Director Date: March12, 2014 /s/ Samuel C. Freitag Samuel C. Freitag, Director Date: March12, 2014
